Citation Nr: 1108737	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-13 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Evaluation of peripheral neuropathy of the right lower extremity, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1965 until September 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York.

In a rating decision of June 2008, peripheral neuropathy was limited to one 10 percent rating, rather than two 10 percent ratings for right and left lower extremities.  In June 2009, the matter was remanded to the RO for additional development, and in an implementing rating decision of October 2009 a 10 percent rating was restored for peripheral neuropathy of the right lower extremity associated with diabetes mellitus.  That evaluation was subsequently raised to 20 percent in a rating decision of May 2010.

The Veteran was afforded a hearing in April 2009 before the undersigned Veterans Law Judge, at which time he was given the opportunity to testify regarding peripheral neuropathy in his right lower extremity.  The transcript of the hearing is of record.


FINDING OF FACT

Peripheral neuropathy of the right lower extremity has been productive of reduced sensory response, decreased ability to walk long distances, changes in reflexes, but not muscular atrophy.  He retains good strength, and has no pain at rest and during sleep.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.124a, Diagnostic Code 8599-8520 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim arises from the appeal of the initial evaluation in September 2006 following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, no further notice is needed under VCAA.

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, it is noted that in a June 2009 hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal, identified potentially relevant additional evidence that the appellant may submit in support of their claim, and was afforded an opportunity to enter testimony into the record regarding peripheral neuropathy of the right lower extremity.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Service records have been obtained, as have records of VA treatment.  Furthermore, the Veteran was afforded a VA examination in August 2009, during which the examiner was provided the Veteran's claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant is found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at a June 2009 hearing before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).
		
When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of entitlement to higher rating for peripheral neuropathy of the right lower extremity is an appeal from the initial assignment of a disability rating in September 2006.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, as the evidence below indicates, the disability has not significantly changed during the period on appeal, and a uniform evaluation is warranted.

Ultimately the Veteran was awarded service connection for peripheral neuropathy of the right lower extremity and granted an evaluation of 10 percent effective January 27, 2006.  In a subsequent May 2010 rating decision, an evaluation of 20 percent was assigned effective January 27, 2006.  

The Veteran's peripheral neuropathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC or Code) 8599-8520 (2010).  Hyphenated diagnostic codes are used when a rating under one Code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  The appellant's specific disability is not listed in the Rating Schedule, and the RO assigned Diagnostic Code 8599 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2010).  The RO determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.124a, DC 8520, for paralysis of the sciatic nerve.

Under DC 8520, where incomplete paralysis of the sciatic nerve is moderate, a 20 percent rating is warranted.  With moderately severe incomplete paralysis, a 40 percent evaluation is called for, and where incomplete paralysis is severe with marked muscular atrophy, a 60 percent rating may be assigned.  If paralysis of the sciatic nerve is complete, shown where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost, an 80 percent rating is warranted.  38 C.F.R. § 4.124a, DC 8520 (2010).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, tropic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, is to be rated with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2010).

In December 2005, the Veteran was seen on initial evaluation to establish care with the Northport VA Medical Clinic.  Trace pedal edema was noted, dorsalis pedis was 1+, and there was decreased vibration sensation in both feet.  Monofilament sensation was intact.  In February 2006, epicritic sensation was intact to sensation from monofilament.  In May 2006, the Veteran was able to ambulate without assistance.

On VA examination in July 2006, the Veteran complained of constant numbness in his feet.  Sensation was decreased in the toes bilaterally, and a diagnosis of peripheral neuropathy of the lower extremities was given.  Monofilament sensation was slightly decreased on the left side, however sharp and dull sensations were intact.  The Veteran was unable to stand on his toes, but was able to stand on his heels.

A neurologic consultation in July 2006 revealed that heal and toe walking were within normal limits.  Muscle tone was normal, and there was no atrophy.  Vibration and joint position senses were decreased in the lower extremities.  The impression was of lower extremity peripheral neuropathy.

On podiatry outpatient note in January 2007, protective sensation was grossly intact.   Neurologic evaluation showed that motor strength was five out of five throughout the body, and gait was normal.  Sensation was moderately decreased to vibration in the lower extremities and deep muscle reflexes were 2+ throughout with toes downgoing.  The impression was of severe axonal sensory-motor peripheral neuropathy, however it was unclear from the report whether this included all extremities or was limited to the upper extremities which had been referred to elsewhere in the same report.

In May 2007, the Veteran was able to ambulate independently, but complained of three months of bilateral ankle, calf and foot swelling.  Pitting edema was seen in both legs, and was hard to the touch.  In August 2007, there was no weakness or pitting edema in the right foot, and sensation was found to be present and intact.

On VA examination in April 2008, the Veteran endorsed neurologic symptoms in the left foot, but had no complaints regarding the right foot.  In August 2009, the Veteran told a VA examiner that symptoms were slightly worse on the right side.  Pain was present only when walking, and limited walking to no more than a half a block; ascending and descending stairs presented no problems.  Lower extremity strength was five out of five proximal and distal.  Sensory examination revealed decreased pinprick and joint position sense in the lower extremities up to the mid-calf.  Vibration was totally absent at the toes and ankle, but present at the knees.  Joint position was normal at the toes.  Coordination was slow, but normal in the lower extremities, and gait was normal.  Romberg sign was absent, reflexes were bilaterally +2 at the knee, +1 at the ankles, and toes were downgoing.  It was reported that electromyography in 2006 had shown severe axonal sensory motor peripheral neuropathy affecting both lower extremities.  The diagnosis was of severe axonal sensory motor peripheral neuropathy, with symptoms being slightly worse on the right side.  Neuropathy was described as affecting the Veteran's quality of life only in that he was unable to walk more than half a block.

After a careful review of the evidence above, the Board finds the Veteran's peripheral neuropathy of the right lower extremity to be not more than 20 percent disabling.  As previously indicated, the current 20 percent evaluation contemplates moderate incomplete paralysis of the sciatic nerve.  Moderately severe incomplete paralysis calls for a 40 percent evaluation.  Where incomplete paralysis is severe with marked muscular atrophy, a 60 percent rating may be assigned.  If paralysis of the sciatic nerve is complete, shown where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost, an 80 percent rating is warranted.  38 C.F.R. § 4.124a, DC 8520 (2010).  The Board also reiterates that neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, is to be rated with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2010).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis. See nerve involved for diagnostic code number and rating. The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.

In this case, the Board has considered the severity of the disability at issue and the location of its impact.  In addition the rating guidance provided under Chapter 38 of the Code of Federal regulations, Sections 4.120, 4.123, 4.124, and 4.124a have been considered by analogy.  To that end, the Board cautions that words such as "severe" and "marked" are not defined in the VA Schedule for Rating Disabilities.  Thus, rather than applying a mechanical formula the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  

Here, there is competent evidence of peripheral neuropathy of the right lower extremities.  The Veteran asserts that his level of disability has worsened and the Agency of Original Jurisdiction concurred, assigning a 20 percent evaluation in place of his prior 10 percent evaluation.  However, the law and medical evidence establishes that the disability is no more than moderate in degree.  Specifically, lower extremity strength has repeated been reported to be either normal or five out of five, and objectively there is no indication of muscular atrophy.  Furthermore, although the Veteran's ability to walk on his toes is reduced, he retains the ability to walk on his heels and has a normal gait.

The Board accepts the lay evidence of a decreased capacity to walk more than half a block and that there is a reduction in sensation; however the Veteran has no significant pain at rest or at night.  When rated by comparison, and within the context of 38 C.F.R. §§ 4.120, 4.123, 4.124, and 4.124a, the Veteran's constellation of symptoms do not comport with what may be expected for a person with moderately severe neuropathy.

The Board finds that the Veteran's lay statements are credible; however the primary manifestations are a drop in sensation in the lower extremity and a decreased ability to walk distances.  Such symptoms warrant no more than a 20 percent evaluation. 

With regard to the applicability of a staged rating, the Board notes that the Veteran's level of symptomatology has been essentially static throughout the period on appeal.  Muscle strength has remained full, and reduction in sensation has been largely unchanged.  Furthermore, the Veteran's neuropathy was described as "severe" by treating professionals in 2006 and 2008, indicating that the level of disability has remained the same during that time.
	
Based on the foregoing, the Board concludes that the Veteran's peripheral neuropathy of the right lower extremity has been not more than 20 percent disabling throughout the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Having reviewed the evidence, the Board finds that referral to Under Secretary for Benefits or the Director of the Compensation and Pension Service for determination and assignment of an extraschedular rating is not warranted.


ORDER

An evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity disability is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


